            Case 2:20-cv-00075-WSS Document 39 Filed 06/23/20 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA


L. COURTLAND LEE, Derivatively on Behalf of
PPG Industries Inc.,

                      Plaintiff,                     Civil Action No. 2:20-cv-75

       v.                                            Hon. William S. Stickman IV

MICHAEL H. MCGARRY, et al,                            Lead Case

                      Defendants.




ALEXANDER H. LINDSAY, JR. et al,

                      Plaintiffs,                    Civil Action No. 2:20-cv-253

       v.                                            Member Case

MICHAEL H. MCGARRY, et al,

                      Defendants.




BRENDA RUBIN derivatively on behalf of PPG
Industries, Inc.,

                      Plaintiff,                     Civil Action No. 2:20-cv-313

       v.                                            Member Case

MICHAEL H. MCGARRY, et al,

                      Defendants.


                                    ORDER OF COURT

       AND NOW, this 23rd day of June 2020, having reviewed the parties Joint Status Report

regarding Discovery, IT IS HEREBY ORDERED that within thirty (30) days, Defendants, The


                                              1
         Case 2:20-cv-00075-WSS Document 39 Filed 06/23/20 Page 2 of 2




Special Litigation Committee (“SLC”) of the Board of Directors of PPG Industries (“PPG”),

must produce the following documents:

             1. The PPG Board resolutions creating the SLC, the appointing of its members,
                expanding its authority of include the Accounting Demands, and appointing
                additional members.

             2. Non-privileged agendas, minutes and materials from the SLC meetings.

             3. Director and Officer questionnaires for members of the SLC.

             4. The SLC resolution authorizing the retention of Debevoise.

             5. The Environmental and Accounting Reports as well as non-privileged documents
                relied upon in these reports.

             6. The SLC resolutions adopting the Environmental reports.

             7. Transcripts of witness interviews, summaries and notes.

The aforementioned documents shall be produced subject to the right of Defendants to withhold

or redact documents protected by the attorney-client privilege. Defendants must produce a

privilege log in the event that they withhold or redact documents based on their assertion of

privilege.



                                                     BY THE COURT:


                                                     /s/ William S. Stickman IV
                                                     WILLIAM S. STICKMAN IV
                                                     UNITED STATES DISTRICT JUDGE




                                                2
